Case 1:18-cv-01015-I\/|HC Document 39 Filed 10/29/18 Page 1 of 2

In the United States District Cour't

Atlanta Division

Home Legend, LLC, )
Plaintiff` §
v. § C. A. No. 1:18-cV-01015-WSD
Chris A. Dillon, Alston, Inc., Alan ) )
Chou and John Does 1-5 ))
Defendants §

Stipulation of Dismissal with Prejudice

Comes now the Plaintiff, by and through counsel, who dismisses all claims
against the Def`endants with prejudice.

Defendants stipulate to such dismissal with prejudice, pursuant to
Fed.R.Civ.P. 4l(a)(l)(A)(ii). The parties further stipulate that each party shall bear
its own costs and fees in connection with this action.

This 29th day of October, 2018.

Law OH`lces of Edward Hine, Jr., P.C.

By:/s/ Edward Hine, Jr.
Edward Hine, Jr.

GA Bar No. 355775
Suite 121

111 Bridgepoint Plaza
Box 5128

Rome, GA 30162-5128
(o) 706 291 2531

Case 1:18-cv-01015-I\/|HC Document 39 Filed 10/29/18 Page 2 of 2

(f) 706 291 1301
Email: ed@,edwardhinelaw.com

Attorneyfor the Flaintij‘"
Hill, Kertscher & Wharton, LLP

/s/ Steven G. Hill

Steven G. Hill

Georgia Bar No. 354658

Martha L. Decker

Georgia Bar No. 420867

3350 Riverwood Parkway, Suite 800

Atlanta, Georgia 30339

Telephone: (770) 953-0995

Facsimile: (770) 953-1358

E-mail: sgh@hkw-law.com
md@hkw-law.com

Attorneys for Defendants

Certificate of Service

The undersigned certifies that I have filed this pleading electronically which
automatically serves all counsel of record.
This 29th day of October, 2018.

/s/ Edward Hine Jr.

 

